Citation Nr: 1418119	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to non-service connected pension.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a sinus and respiratory disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for fatigue, to include as due to service in Southwest Asia.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for muscle pain, to include as due to service in Southwest Asia.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for joint pain, to include as due to service in Southwest Asia.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a blood or circulation disability, to include as due to service in Southwest Asia.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a gastrointestinal disability, to include as due to service in Southwest Asia.

8.  Entitlement to non-service connected pension.

9.  Entitlement to service connection for a sinus and respiratory disability.

10.  Entitlement to service connection for fatigue, to include as due to service in Southwest Asia.

11.  Entitlement to service connection for muscle pain, to include as due to service in Southwest Asia.

12.  Entitlement to service connection for joint pain, to include as due to service in Southwest Asia.

13.  Entitlement to service connection for a blood or circulation disability, to include as due to service in Southwest Asia.

14.  Entitlement to service connection for a gastrointestinal disability, to include as due to service in Southwest Asia.



ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to January 1992.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the February 2011 statement of the case, the RO considered the Veteran's claims for VA benefits on the merits, effectively reopening the claims.  The Board, however, cannot ignore jurisdictional matters, and it must independently determine if the claims were properly reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the RO considered the issue of entitlement to nonservice-connected pension, the Veteran is not prejudiced by the Board's consideration of that claim on the merits.

The issues of entitlement to service connection for a sinus and respiratory disability, fatigue, muscle pain, joint pain, a blood or circulation disability and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied entitlement to nonservice connected pension and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The additional evidence since the February 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.

2.  In a March 1997 rating decision, the RO denied service connection claims for a sinus and respiratory disability, fatigue, muscle pain, joint pain, a blood or circulation disability, and a gastrointestinal disability and no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The additional evidence since the March 1997 rating decision relates to unestablished facts necessary to substantiate the claims for service connection. 

3.  The Veteran is in receipt of a total disability rating based on unemployability (TDIU) secondary to service connected disabilities; the claim for nonservice connected pension is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria to reopen the issue of entitlement to nonservice-connected pension are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the issue of entitlement to service connection for a sinus and respiratory disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the issue of entitlement to service connection for fatigue are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria to reopen the issue of entitlement to service connection for muscle pain are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria to reopen the issue of entitlement to service connection for joint pain are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria to reopen the issue of entitlement to service connection for a blood or circulation disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria to reopen the issue of entitlement to service for a gastrointestinal disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.151 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Regarding the issues pertaining to the submission of new and material evidence, as these issues are reopened, further discussion of VCAA compliance pertaining to those issues is unnecessary.

Turning to the issue of nonservice-connected pension, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation with respect to the claim for nonservice-connected pension where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non-service-connected pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

In a February 1996 rating decision, the RO denied entitlement to nonservice connected pension.

In a March 1997 rating decision, the RO denied service connection for a sinus and respiratory disability, fatigue, muscle pain, joint pain, a blood or circulation disability, and a gastrointestinal disability

After the Veteran was notified of the adverse determinations and of his procedural and appellate rights, he did not appeal the adverse decisions and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determinations to the Veteran.  The decisions are now final.   38 U.S.C.A. § 7105. 

Claims to Reopen

A claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The additional evidence presented since the February 1996 and March 1997 rating decisions includes a July 2009 finding from a physician that he was unable to clear the Veteran for the Department of Transportation to drive a truck secondary to memory loss, numbness, concentration and fatigue.  The Veteran also submitted a November 2009 notice of disagreement in which he asserted that he was unable to work secondary to medications taken for his disabilities and a July 2010 statement in which the Veteran explained that he had worked four months in a period of four years and that he was unable to work as a truck driver secondary to his disabilities.  

The evidence presented since the March 1997 rating decision are lay statements from the Veteran's spouse and mother regarding his symptoms since his service, and VA examinations dated in November 2003, October 2010 and January 2011.

Considering the issue of nonservice-connected pension first, the evidence is new and material under 38 C.F.R. § 3.156, because it provides additional information regarding the Veteran's ability to maintain employment, to include evidence pertaining to the Veteran's employment history.

Regarding the Veteran's service connection claims, the new evidence describes the Veteran's symptoms in service, as well as continuous symptoms after service.  Moreover, the new evidence includes competent medical evidence which pertains to the etiology of the Veteran's claimed disabilities.  

This new evidence may demonstrate that the Veteran is unable to work secondary to non-service connected disabilities and a link between the Veteran's claimed disabilities and service.  This evidence was not before the RO during the February 1996 or March 1997 rating decisions.  It is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims.

Reopening the issue of entitlement to nonservice-connected pension
and entitlement to service connection for a sinus and respiratory disability, fatigue, muscle pain, joint pain, a blood or circulation disability and a gastrointestinal disability is warranted.




Entitlement to Nonservice-Connected Pension

Non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  

The Veteran filed his most recent claim of entitlement to nonservice-connected pension at the same time he claimed entitlement to service connection for PTSD.  In a rating decision issued in February 2012, the RO granted service connection for PTSD and assigned a 70 percent rating, effective November 27, 2007, the date of the Veteran's most recent claim for nonservice-connected pension.  The RO also granted a total disability rating based on individual unemployability, effective November 27, 2007.  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  

Disability compensation at the 100 percent rate is greater than the rate payable for nonservice-connection pension.  

As a matter of law, payment of nonservice-connected pension is not permissible.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  










ORDER

New and material evidence has been presented and the claim of service connection for nonservice connected pension is reopened; to this extent only, the appeal is granted

New and material evidence has been presented and the claim of service connection for entitlement to service connection for a sinus and respiratory disability is reopened; to this extent only, the appeal is granted.

New and material evidence has been presented and the claim of service connection for entitlement to service connection for fatigue is reopened; to this extent only, the appeal is granted.

New and material evidence has been presented and the claim of service connection for entitlement to service connection for muscle pain is reopened; to this extent only, the appeal is granted.

New and material evidence has been presented and the claim of service connection for entitlement to service connection for joint pain is reopened; to this extent only, the appeal is granted.

New and material evidence has been presented and the claim of service connection for entitlement to service connection a blood or circulation disability is reopened; to this extent only, the appeal is granted.

New and material evidence has been presented and the claim of service connection for entitlement to service connection a gastrointestinal disability is reopened; to this extent only, the appeal is granted.

Entitlement to non-service-connected pension is denied.



REMAND

Regrettably, in the multiple January 2011 VA examinations, the VA examiners did not provide adequate rationale in determining whether or not the Veteran's claimed sinus and respiratory, fatigue, muscle, joint, blood and circulation or gastrointestinal disabilities were related to his service.  

New VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by appropriate medical professionals.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiners are to determine the nature and etiology of the Veteran's claimed sinus and respiratory, fatigue, muscle, joint, blood and circulation and gastrointestinal disabilities.  

The examiners must opine:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any sinus and respiratory disability diagnosed is related to service.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any fatigue disability diagnosed  is related to service.

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that any muscle disability diagnosed  is related to service.

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that any joint disability diagnosed  is related to service.

d)  Whether it is at least as likely as not (a 50 percent or greater probability) that any blood or circulation disability diagnosed  is related to service.

e)  Whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability diagnosed is related to service.

A full and complete rationale for all opinions expressed is required.  If any examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


